Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered December 18, 1984, convicting him of murder in the second degree and robbery in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*645The defendant was jointly tried with two codefendants for the murder of 15-year-old Sidney Carlies, Jr., which occurred in the course of a robbery. The defendant and one of his codefendants waived a trial by jury and were tried by the court while a jury decided the fate of the second codefendant. With the apparent agreement of all of the defendants and their counsel, the nonjury defendants and their attorneys were excused from the courtroom during the cross-examination of the witnesses by the codefendant being tried by the jury. The defendant objects for the first time on appeal to this procedure, contending that he had a right to be present during said cross-examination and that he was prejudiced by his having been absent while evidence was being presented. We disagree. Clearly, the defendant voluntarily waived any right to be present by his failure to object to the procedure employed (see, People v Epps, 37 NY2d 343, cert denied 423 US 999; CPL 470.05 [2]) and his apparent consent thereto. Moreover, no prejudice occurred since there was no evidence of the defendant’s guilt presented in his absence which had not already been presented in his presence, nor was he deprived of any right to cross-examine the witnesses against him.
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.